       Case 1:21-cv-02032-SHS Document 13 Filed 04/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



RAMON JAQUEZ, on behalf of himself
and all others similarly situated,

                            Plaintiff,
                                                      Civil Case Number: 1:21-cv-02032-SHS
               -v-

GROUPE SEB USA,

                            Defendant.


                                    DISMISSAL ORDER


IT IS HEREBY ORDERED:

        THAT pursuant to the parties' April 27, 2021 Stipulation of Dismissal [Doc. No. 11 ], all claims
asserted against Defendant in Civil Action No. 1:21-cv-02032-SHS, are dismissed with prejudice;

       THAT the Clerk of Court is directed to amend the caption in this matter as follows :

               - - - - - - - -- - -- - - -- - -X
               RAMON JAQUEZ,

                                         Plaintiff,

                              -v-

               GROUPE SEB USA,

                                         Defendant.
               - - -- -- - - - - - - - - - - - -X

       THAT all parties shall bear their own attorneys ' fees and costs incurred in this action.

DATED: New York, New York
       April 27, 2021
